Case 1:19-cv-10497-JMF Document 97-2 Filed 04/03/20 Page 1 of 2

 

Sccunty & Logistik Gcsellichalt (Sclweiz) Gmbel

SAFE KEEPING RECEIPT

02102018/SiGI-38FRB

SJ GLOBAL INVESTMENTS

Represented by Mr. Deak Olivije

(Holder of Croatia passport No 040510644)

GOODS DESCRIPTION: 38 Federal Reserve Bond Nominal Value of each Bond USD 500.000.000 ( Five

Hundred Milion USD ) — United States of America,

Total Face Value of all 38 Bonds is USD $19,000,000,000 (Nineteen Billion)
Photos of all Bonds attached to the SKR

RECEIPT N°:
BENEFICIARY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bond Serial Number ond Serial Number _ |

1 C10496124 21 Ci 2A

Zz C10496134, a2 96334

3 | c10496140 23. | c1049634A

a | C1049615A = 24 | c1049635A |
5 | cioase16a « ( > | 25 | c1049636A a
6 | c1049617A—q % 26 | €10496374
7 | C1 — 27_| c1049547A

8 c1as96: A 28 | c1049548A a
9 | €1049620A 29 | c10495494,
10 | ¢1049621A 30 | c10495504 |
11 | €1049622A 31 | c1049551A
12 | €1049623A 32_| €1049552A |
13 | C1049624A _ _| 33 | €10495534 |
14 | C1049625A | 34 | c1049ss4aa =|
45 | C1049626A | 35 | croagsssa. -
“16 | €1049627A 36 | C1049556A -

47 | c10496284
| 18 | c1049629A
|_19 | 10496308
| 20 | c10496314

SIGNATURE

wecurity & Logistick Ge

 

| 37 | c1oagss7a ET phn.
| 38 | C1oa9s5aa if
| 39 |
| 40 |

SS ee
 

 

 

(

    

Case 1:19-cv-10497-JMF Document 97-2 Filed 04/03/20 Page 2 of 2

Security & | Cythilik Gesell (Sha if) Carnbii

SGS®

 

We, S65 "Security & Logistik Gesellschaft Schweiz’
confirm with full responsibility of

GmbH situated within the Free Zone Zurich Airport, do hereby
described Assets on behalf of the a

that we are the authorized custodial holders of the above
bove name benef ciary.

the company,

The above named Assets ar i i
& physically deposited: within aur vaults together with
and economic Valuation

their respective authenticity
reports on behalf of the beneficiary owner, and will
otherwise.

femain in custody until instructed

The securities in accordance with the owner's statement, are good and legitimately earned assets, and free clear

of any liens or encumbrances, Consequently, we SGS shall not be liable for an infringement or false declaration
or falsification made by the Depositor.

This Safe Keeping Receipt is an irrevocable, confirm
beneficiary sole discretion and subject to
published by the International Chamber of
the terms there of,

able, assignable and transferable financial instrument at the
the uniform customs and practices for documentary credits as
Commerce (I.C.C.) latest revision and engages us in accordance with

For and on behalf of the SGS security and logistic company in ana,

>
s@sAgent a) <c } Date: Tuesday, 02 October 2018

f, ey gf i .

sslona Wea ‘=

a a) — “y
it) d Sao e. |

é d They = . Z

C\ m Security & Logistik

5 Gesellschaft Schweiz

CH-8088 firich-Flughafen

SG5 -
Security & Logistick Geselschaft (Schweiz) Gm
i on 17 -CH-8056 Jorich-Flughaten

innttach - Frachtstas ee aa nah
i a ' 1624 56 infodage-decurily.ch www.igsene eu
ead (Opis GT we : *

 
